DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group II, claims 38-50 in the reply filed on 12/06/21 is acknowledged.  The traversal is on the ground(s) that the search for Groups I and II includes significant overlap and would not require an undue burden on the Examiner.   Upon further consideration, the Examiner agrees.  Therefore, the restriction requirement as set forth in the Office action mailed on 10/07/21 is hereby withdrawn. Claims 17-24 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-24 and 38-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the dissolved material" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 recites the limitation "the fluid sample" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 recites the limitation "remaining bacteria" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 recites the limitation "the decanted solution" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 recites the limitation “the final solution of step 4" in line 12.  There is insufficient antecedent basis for this limitation in the claim as claim 17 does not recite a step 4 or final solution. Claim 22 recites the limitation "the final solution" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 23 recites the limitation "the final solution" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 38 recites the limitation "the dissolved material" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claim 38 recites the limitation "the urine sample" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim. Claim 38 recites the limitation "the final solution of step 4 in line 11. .  There is insufficient antecedent basis for this limitation in the claim as claim 17 does not recite a step 4 or final solution. 
Claims 17, 38 and 45 recite “placing it” in line 5.  This phrase is unclear based on the use of the term “it” (placing what?). 
Claims 19 and 39 recite “about a 1,000,000:1 dilution” in lines 1-2.  The Examiner submits this phrase is unclear as it is unclear as to what is being diluted and the units to form the 1,000,000:1 ratio of dilution recited in the claim. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17, 19, 21-24, 38, 39, and 41-50  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyd (US 4,503,149) in view of Schuurs et al. (US 4,254,223).  
Regarding claims 17, 38, and 45 – Boyd teaches a method of processing a fluid sample the method includes the steps of obtaining the fluid sample, filtering the sample, and then performing a dilution step.  The dilution step includes centrifuging the filtered fluid, removing the supernatant fluid portion and then replacing the fluid with a saline solution to redisperse the solids in the bottom of the tube. Boyd then teaches spectrophometric analysis of the redispersed solution. See column 2, line 38 – column 3, line 57 of Boyd.  Boyd does not explicitly recite transferring the redispersed solution to another container before the spectrophometric analysis. 
Schuurs teaches a device for performing optical assays.  The embodiments of the device most relative to the instant claims is shown in Figures 1 and 3 and described in columns 2-3.  The device is comprised of a plurality of reaction vessels having a bottom shape that provides an improvement upon optical assays performed on liquids in a container. The singular vessel is shown in Figure 1, while Figure 3 shows an array of the vessels in the form of a microplate. In column 2, lines 6-47, Schuurs teaches that the shape of the reaction vessel increases the sensitivity of optical assays performed on the materials in the vessels.  In addition - in column 3, lines 24-29 - Schuurs teaches the microplate is suitable for automating the performance of assays on a large number of liquid samples.  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the microplate of vessels from Schuurs with the method of Boyd.  One of ordinary skill in the art at the time would add the microplate to Boyd in order to place the samples into a container that increases the sensitivity of optical assays performed and to also process multiple samples as taught by Schuurs.  
Regarding claim 45 – The Examiner submits Figure 1 of Schuurs shows a vessel having a shape such that light directed down into the container reflects off of the tapered walls and back through the top open portion of the vessel to the detector. 
Regarding claims 19 and 39 – Boyd does not specify the dilution ratio of bacteria in the resuspension.  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time to optimize the dilution by adding an amount of saline to provide a desired bacterial content in each vessel or sample. See MPEP 2144.05, Section II, A – “Optimization Within Prior Art Conditions or Through Routine Experimentation”. 
Regarding claims 22-24 and 42-44 – The combination of Boyd and Schuurs does not teach repeating the centrifugation, decanting, and resuspension steps. The Examiner submits it would have been obvious to one of ordinary skill in the art to repeat the steps to create additional supernatant and/or create different dilutions. The Examiner further submits the repetition of steps in a method is analogous to the duplication of parts in an apparatus. See MPEP 2144.04, Section VI, B. 
Regarding claims 21 and 41 – Boyd teaches removing about 95% of the supernatant in column 3, lines 4-20. 
Regarding claims 46 and 47 – The Examiner considers the microplate shown in Figure 3 to meet the limitation of a cartridge and considers the top edge of the container or well to meet the limitation of a lip for suspending the container from the top surface of the cartridge. 
Regarding claim 48 – Schuurs teaches a flat bottom to the container in Figure 1.  
Regarding claims 49 and 50 – Schuurs teaches reflective material layer or embedded in the container in column 2, lines 51-66. 

Claims 18, 20 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyd (US 4,503,149) in view of Schuurs et al. (US 4,254,223), and further in view of Hyman (US 4,992,365). Boyd and Schuurs, as combined above in Paragraphs 12-21, teach every element of claims 18, 20, and 40 except for the sample fluid being urine and a centrifugation step at about 12 g’s.  Hyman teaches a method of detecting bacteria in urine that is similar to the method of Boyd.  The method of Hyman is described in Figure 1 and columns 8-10.  The method includes centrifuging a urine sample at around 11g’s in order to insure separation of the bacterial material. See column 10. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the analysis of urine and the centrifugation force from Hyman with the combined teachings of Boyd and Schuurs. One of ordinary skill in the art at the time would provide a urine sample to Boyd in order to test a liquid urine sample as taught by Hyman.  One of ordinary skill in the art would provide 11 g’s of centrifugal force in order to insure proper bacterial material separation as taught by Hyman.  The Examiner further submits the range of 4-11 g’s taught by Hyman is an approaching range to the 12 g’s recited by the claim and that a prima facie case of obviousness exists since the prior art range is close to the g force recited in the claim.  See MPEP 2144.05, Section I. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        May 21, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798